Citation Nr: 1718137	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-33 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), adjustment disorder with mixed anxiety and depressed mood, psychosis, NOS, and panic disorder.

2.  Entitlement to service connection for a left ear disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2000 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In October 2016, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the October 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

In January 2017, the Veteran was notified in writing of his March 2017 Board hearing but failed to appear.  In correspondence received in September 2016, the Veteran's representative requested to waive the Veteran's request for hearing because he was unable to contact the Veteran.  As such, the Veteran's hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  There is no credible supporting evidence that the claimed in-service stressor occurred, and a psychiatric disability did not manifest during active service; a psychosis did not manifest within one year of discharge from active service, and a psychiatric disability was not caused by the Veteran's active service.

2.  The Veteran has not had a left ear hearing loss disability for VA compensation purposes since filing his claim.





CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, adjustment disorder with mixed anxiety and depressed mood, psychosis, NOS, and panic disorder have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2016).

2.  The criteria for service connection for a left ear hearing loss disability have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2010.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examinations as discussed in further on in the decision. 

Finally, a VA examination was not provided, and not required, with regard to an acquired psychiatric disability, to include PTSD, adjustment disorder with mixed anxiety and depressed mood, psychosis, NOS, and panic disorder.  VA has no duty to provide examination in this regard because the competent and credible evidence does not show a relevant injury, disease, or event in service related to an acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As discussed below, in making this determination, the Board has not ignored the statements of the Veteran regarding his symptoms.  However, the Board finds this insufficient, in light of the record, to find that evidence establishes a relevant injury, disease, or event in service related to an acquired psychiatric disorder.

In this regard, in March 2010 the VA sent the Veteran a PTSD questionnaire in response to the Veteran's February 2010 service connection PTSD claim requesting the Veteran submit information regarding his claimed in-service stressor.  The Veteran did not respond and thereafter, in August 2010, a formal finding was issued.  Following issuance of the October 2010 rating decision currently on appeal, the Veteran submitted a November 2011 notice of disagreement and wrote that he did not receive the PTSD stressor form, VA Form 21-0781a, and that he was enclosing the form.  However, a review of the record shows the form was not enclosed.  Thereafter, in December 2010, the VA sent the Veteran another VA Form 21-0781a and issued a second formal finding in March 2011 on the inability to verify a related in-service event as a result of the Veteran's failure to submit the necessary information and therefore a VA examination was not afforded.  

Moreover, review of the record evidence shows the Veteran did not provide any additional evidence requested or submit any statement or evidence to the VA regarding an in-service injury or event related to PTSD or any psychiatric disorder.

Given the above, the Board finds that there is no indication of additional existing evidence that is necessary for a fair adjudication of these claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A.  PTSD

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).

In addition to the general service connection requirements stated above, to be entitled to service connection for PTSD, as opposed to another mental health disorder, the record must include: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.  38 CFR 3.304 (f)(3).  

The Veteran contends that he has PTSD due to engaging in combat with insurgents for 20 days in the Philippines while serving as an Army Ranger tracking Al-Quida.  He also contends that he has PTSD from nearly drowning when his back locked up after falling from an aircraft.  

After a review of the evidence of record, the Board finds that service connection for PTSD is not warranted.  The Board acknowledges that the record contains diagnoses of PTSD.  However, the dispositive issue in this case is whether the Veteran has a verified stressor that could have resulted in the development of this disorder.  The Board concludes that the Veteran did not engage in combat with an enemy, and did not suffer a perceived or actual near drowning, and his reports of service in the Philippines is not consistent with the with the places, types, and circumstances of the veteran's service.  In short his reports are not credible and the record tends to show that the reported events did not occur.  

In this regard, the Veteran's service personnel records show that he served in Hawaii from July 2000 to January 2003, until separation from active service.  Those records show that he served as a light vehicle mechanic.  There is no indication that he was ever in the Philippine Islands or that he served as an Army Ranger.  Furthermore, his report of injuring his back in a fall from an aircraft and fearing drowning when his back locked up in the water are not credible and are contradicted by the service treatment records.  

As to whether a psychiatric disorder had its onset in service, the Veteran's service treatment records are devoid of any symptoms of, treatment for, or diagnosis of a mental health condition.  The Veteran's service treatment records to include his September 2002 separation examination and report of medical history do not indicate any mental health problems.  The September 2002 separation examination report reflects that psychiatric examination was normal.  Moreover, on the September 2002 report of medical history, the Veteran indicated that he did not have and had never had frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  The normal separation psychiatric examination report reflects the judgment of a competent medical professional that the Veteran did not have in-service problems warranting a diagnosis of any psychiatric disorder.  Thus, the Veteran's service treatment records do not provide probative evidence in support of his claim.

Pertinent evidence includes post-service VA treatment records, which note a history of diagnoses for adjustment disorder with mixed anxiety and depressed mood, and panic disorder as indicated by a problem list, and diagnoses of PTSD, psychosis, NOS, and alcohol dependence by VA practitioners.  During the appeal period, the Veteran was treated for PTSD, alcohol dependence, and anxiety related to the Veteran's alcohol dependence in remission by a VA psychologist (his treating psychiatrist), to include individual psychotherapy and medication management.

The record contains evidence of PTSD diagnoses over the years by his treating psychiatrist and the VA treatment records also reflect multiple notes indicating a diagnosis of PTSD.  The first indication of diagnosis is a February 2010 VA psychiatric note, which shows the Veteran was diagnosed with PTSD by a nurse practitioner after reporting his in service stressor and current symptoms.  Specifically, the treatment record indicates that the Veteran walked in to the VA mental health clinic seeking evaluation for PTSD.  It is noted that he reported "I have a friend who has [the] same problem like me.  I've been depressed for a long time."  The examination report reflects the Veteran reported that he served as an Army Ranger in combat in the Philippines tracking Al-Qaida.  He reported marching 23 miles to an elevated position where he engaged in combat against 200 insurgents for a period of 20 days.  

He also reported that he injured his back in 2003, and he remained in the bed for weeks depressed because he was unable to do the things that he used to do and he started to drink heavily.  He reported that he started drinking at the age 15 and using cannabis at the age 13.  He reported currently feeling depressed and that it varied depending on the severity of his pain.  He also reported that he was unable to reenlist as a result of his back injury during a parachute jump in service.  The nurse practitioner diagnosed Axis I PTSD, nightmares, alcohol dependence, marijuana dependence in remission, nicotine dependence, and ADHD; and also referred the Veteran to his treating psychiatrist for further evaluation.

Service connection has been established for lumbosacral strain.  However, the in-service injury had nothing to do with a parachute jump.  Neither the service treatment records nor the Veteran's personnel records show that he ever engaged in parachute jumping during service.  Rather, the evidence shows that he injured his back in a water sport park and in a motor vehicle accident during service.  The record does not support that the Veteran ever had fear of drowning due to his back injury - either during service or after service.  

Pertinent records also include March 2007 and June 2009 PTSD screens that were negative as noted by the VA treatment records.  A June 2009 depression screen was also negative.  Thereafter, VA treatment records show the Veteran was admitted into the hospital with psychotic symptoms on February 14, 2011 and discharged on February 22, 2011 with the diagnoses of Axis I polysubstance dependence, psychosis, NOS R/O substance induced, Mood disorder, NOS R/O substance induced.  Additionally, on admission, a depression screen was negative.  

During the appeal period, VA treatment records show that the Veteran was seen by his treating psychiatrist and diagnosed with Axis I PTSD, psychosis, NOS, and alcohol dependence.  

VA treatment records also indicate that the Veteran participated in a "justice outreach" program for treatment of alcohol abuse related to a DUI offense.  In January 2012, a VA social worker noted to be a Justice Outreach Specialist of the Combat Veteran's Court (CVC), indicated that the Veteran plead guilty for several offenses and was accepted into the CVC.  Specifically, a March 2012 VA record shows that a VA social worker drafted a letter on behalf of the Veteran who requested assistance with a court matter due to his failure to appear related to a 2008 traffic citation.  The letter explained that the Veteran was currently participating in a program with the CVC.  Additionally, that:

[The Veteran] is a combat Veteran having served honorably with the United States Army.  As a result of [the Veteran's] combat, he suffered injuries between 2000 and 2003.  He continues to suffer from short-term memory, organization challenges and chronic back pain as a result of his combat.  [The Veteran] has been diagnosed by VA psychologist with: PTSD, chronic back pain and substance abuse related to his coping with his combat experience.  

In regard to other psychiatric disorders, a March 2012 VA psychology note shows that a clinician addressed the Veteran's reports that PTSD is secondary to his service connected back disability and drowning in service.  Here, the clinician specifically noted that she was treating the Veteran's diagnoses of PTSD, and alcohol and cannabis dependence in full remission.  She indicated that the Veteran "presented with [symptoms] of PTSD secondary to . . . a back injury sustained while jumping from an aircraft and nearly drowning subsequently when his back 'locked up' while swimming, and [secondary to] combat while stationed in the Philippines during 9/11 [The Veteran] denied this initially but indicated that he does have [symptoms] as a result of this trauma today)."

Notably, the Veteran is service-connected for a spine disability related to injury in service.  In this regard, service treatment records show treatment for a lumbosacral strain and back pain after the Veteran injured his back "coming off a water slide" in November 2001.  A January 2002 service treatment record also notes the Veteran initially injured his back at "a water park when he slipped."  Thereafter, the Veteran presented for treatment of low back pain on several occasions to include following a motor vehicle accident in May 2002, and treatment for low back pain after falling on his tail bone in October 2002.  There is no mention of fear of drowning or that there was ever a question of drowning.

Notably, on the contrary to the March 2012 treatment record and the March 2012 correspondence drafted by the VA social worker, the treatment records to include a vast majority of therapy sessions with his treating psychiatrist do not discuss the Veteran's diagnoses of PTSD, alcohol dependence, psychosis, NOS or any other psychiatric disorder as etiologically related to his military service.  Nor does his treating psychiatrist acknowledge or discuss the Veteran having a diagnosis of depression secondary to his service-connected spine disability or any event in service.  Instead, treatment records and therapy notes indicate that his treating psychiatrist and the Veteran discussed his psychiatric symptoms as related to his alcohol dependence and his personal life to include divorce and custody problems, substance abuse, and court related issues due to his arrest for the offense of DUI; as well as his participation in a Veteran's court program for those with a dual diagnoses of substance abuse and PTSD.  With the exception of an August 2014 statement discussed in detail below, the therapy notes and treatment records do not show that his treating psychiatrist provided an etiology opinion for any psychiatric diagnoses, other than PTSD, that is related to the Veteran's military service or an in-service stressor to include as secondary to chronic back pain or his service-connected back disability as a result of his combat, or substance abuse related to his coping with his claimed combat experience.

Concerning psychiatric disorders other than PTSD, specifically, adjustment disorder with anxiety and depressed mood, and panic disorder, VA treatment records dated from March 2003 to March 2014 are associated with the claims file.  Although treatment records note the Veteran's reports of feeling depressed on multiple occasions, and VA practitioner's address the Veteran's symptoms of depression and anxiety in treatment reports, the record reflects that the only noted diagnoses for adjustment disorder with anxiety and depressed mood and panic disorder is on the repetitive problem list included in the VA treatment records.  The itemized problem list indicates a diagnosis in September 2009.  With exception of the June 2009, February 2011, and March 2011 negative depression screens, the medical evidence of record shows that the Veteran participated in therapy to aid readjustment and sobriety as a result of alcohol dependence and was treated for anxiety with medication.  The competent medical evidence of record does not establish these disorders as etiologically related to service by medical opinion or by reference in any treatment records, by any practitioner during the appeal period.  Instead, the competent evidence of records shows the Veteran's diagnosed psychiatric disorders are unrelated to military service and instead related to alcohol dependence in remission.  

Thereafter, a May 2012 VA substance abuse consult shows the Veteran presented for consultation related to a court order for the offense of DUI.  The author further notes the Veteran has a history of PTSD, adjustment disorder with anxiety disorder and depressed mood, and panic attacks treated by his treating psychiatrist.  It is noted that he started participation in the program in May 2012 and VA treatment records also show that the Veteran participated in group therapy for PTSD and alcohol dependence supervised by a psychologist.  The program is described as a 6 month program for those with the dual diagnoses of PTSD and substance abuse.  A subsequent July 2012 VA social work intake form indicates the Veteran has PTSD related to the military.  There was no further discussion.

As discussed above, during therapy sessions and treatment for PTSD or any other psychiatric disorder, his treating psychiatrist did not provide an etiology opinion relating the Veteran's diagnoses to military service.  On the contrary, in an August 2014 statement, his treating psychiatrist states that he has treated the Veteran since 2010 for PTSD noting that the Veteran is currently not service-connected for PTSD because the records of his combat exposure in the Philippines are not available.  His treating psychiatrist concluded that he had "no doubt about the veracity of [the Veteran's] report.  He is contacting fellow soldiers to collect documentation of their experiences at this time."  His treating psychiatrist did not provide any additional rational regarding the etiology of the Veteran's PTSD or any other psychiatric disorder.

The Board acknowledges the Veteran's reports to VA practitioners about his psychiatric symptoms and in service stressor in the Philippines and fear of drowning.  In this regard, given the following reasons, the record tends to show that the Veteran is not an accurate historian.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

In assessing the Veteran's credibility regarding PTSD, the Board looks to the consistency of his statements and clinical histories.  Here, all of the Veteran's PTSD diagnoses are based upon his recitation of combat experience in the Philippines or near drowning.  However, the record is absolutely clear that the Veteran had no service in the Philippines, much less saw combat in that country or would have any reason to fear of hostile enemy or terrorist activity.  The Veteran's service personnel records reflect that he was stationed in Hawaii from January 2000 to January 2003.  

The preponderance of evidence is against a finding that the Veteran engaged in combat with the enemy or that there was any incident involving his back and drowning.  The preponderance of evidence shows that places, circumstances and types of his service are inconsistent with his reports of insurgent battle in the Philippines.  Thus, the preponderance of evidence shows that the asserted in-service stressors did not occur and that there is no factual basis for his report of nearly drowning.  Furthermore, the service treatment records show that he had no onset of symptoms during service and there is no indication of psychosis manifesting within one year of separation from service.  Hence the appeal with regard to the claimed psychiatric disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In so much as the Veteran has been diagnosed as having a substance abuse disorder (alcohol dependence), VA's General Counsel has determined that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (Jun. 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  Therefore, the Board has not considered this diagnosis in its analysis of the Veteran's claim.


B.  Left Ear Disability

Applicable VA statutes, regulations, and case law provide that entitlement to direct service connection requires three elements: a current disability; an injury or disease during active military service; and a link between the current disability and the in service injury or disease. 

Further, service connection may be granted for sensorineural hearing loss on a presumptive basis as a chronic disability if it manifested and met VA's criteria for a compensable (at least 10 percent) rating within one year after active duty.  A nexus between a current listed chronic disability and service may be established by medical evidence or competent lay evidence of continuity of symptomatology.

Before discussing the evidence as to injury and symptoms during and since service, the first element for service connection is a current disability, as defined by VA, will be discussed.

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2016).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

In this case, although the Veteran is competent to report his observable symptoms and history of hearing loss, such as when he first perceived difficulty hearing, he is not competent to diagnose an actual hearing loss disability, as opposed to hearing difficulties that do not meet VA's definition of disability.  This is because there is no indication that the Veteran has any medical expertise, and a diagnosis of hearing loss requires objective testing pursuant to VA criteria and medical expertise for interpretation.  As discussed below, the medical evidence in this case does not establish a current left ear hearing loss disability.

The only post-service medical evidence in this case includes a January 2011 VA examination report, which includes audiometric test results for the left ear and also concedes that the Veteran was exposed to acoustic trauma.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 25, 25, 20, 20, and 20 dB respectively.  Speech recognition scores obtained using the Maryland CNC Test was 96 percent for the left ear.  Thus, the disability criteria were not met for the left ear.

Similarly, service treatment records reflect the Veteran had a normal hearing exam in January 2000, July 2000, and September 2002.  In January 2000 puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 5, 0, -5, -5, -5 dB respectively.  In July 2000 puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 0, 5, -5, -5, and -5 dB respectively.  In September 2002 puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were -5, 0, -10, -10, and -10 dB respectively.  Thus, the service treatment records do not show a left ear hearing loss disability.  See 38 C.F.R. § 3.385.

The Veteran's service treatment records also include his December 1999 entrance examination with no noted hearing loss disability or reported symptoms.  At his September 2002 examination for separation from service, the Veteran denied any current or previous hearing loss in a Report of Medical History, or self-report of symptoms, and his September 2002 separation audiogram evaluation reflects normal hearing and does not meet the threshold requirements for 38 C.F.R. § 3.385.  Additionally, the Veteran did not report any hearing problems on his September 2002 separation Report of Medical History.

Notably, the Veteran is service-connected for right ear hearing loss.  However, as discussed above, the evidence of record to include the January 2011 VA examination report have not indicated that the Veteran has a left ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  In the absence of proof of a present disability, there is no valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Since the competent evidence does not show left ear hearing loss for VA purposes, service connection is not warranted for this disorder.

The Board emphasizes that hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).  As there is no current left ear hearing loss disability shown, service connection cannot be granted at this time, regardless of any of the other evidence of record.  Hence the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder with mixed anxiety and depressed mood, psychosis, NOS, and panic disorder is denied.

Entitlement to service connection for left ear hearing loss is denied.


______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


